Citation Nr: 1330125	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral wrist disorder, claimed as arthritis of the wrist. 

2. Entitlement to service connection for bilateral vision loss.

3. Entitlement to service connection for a skin disorder.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1978.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2011 (Travel Board hearing). In October 2011, the Board remanded the claims currently on appeal, and claims for service connection for arthritis of the bilateral shoulders, bilateral elbows, low back, and bilateral hips to the Appeals Management Center (AMC) for additional development. 

In January 2013, the Board denied the Veteran's claims for service connection for arthritis of the bilateral shoulders, bilateral elbows, low back, and bilateral hips. Therefore, those claims are no longer in appellate status and are not before the Board. In the same document, the Board remanded the claims currently at issue to the AMC again for further development. 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The issues of service connection for bilateral vision loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not experience chronic bilateral wrist disorder symptomatology during service.

2. The Veteran did not experience continuous bilateral wrist disorder symptomatology after service.

3. The Veteran did not experience arthritis of the wrist manifested to a compensable degree with one year of separation from service.

4. The Veteran's currently diagnosed wrist disorders are not related to service.

5. The Veteran's currently diagnosed skin disorder, specifically seborrheic dermatitis, is not related to service or any incident of service.


CONCLUSIONS OF LAW

1. A bilateral wrist disorder was not incurred in active service or caused by active service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2. A skin disorder was not incurred in active service or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the veteran prior to the initial adjudication of his or her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA satisfied its duty to notify the Veteran by issuing a notice letter in March 2008. In this notice letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the assignment of ratings and effective dates required by Dingess. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records, reports of post-service medical treatment, and reports of VA medical examinations provided in November 2011.

In October 2011, the Board remanded the Veteran's claims to the AMC for the issuance of a VCAA notice letter, the procurement of any additional treatment records, and the provision of VA medical examinations to determine the respective natures and etiologies of the bilateral wrist and skin disorders. The record indicates that the AMC complied with the Board's October 2011 remand directives by obtaining the requested treatment records and providing the Veteran with November 2011 VA medical examinations. In the November 2011 VA medical examination reports, after examinations of the Veteran and reviews of the evidence, the VA examiners provided opinions regarding the respective natures and etiologies of the Veteran's claimed bilateral wrist and skin disorders, based on both clinical review and an accurate reading of the Veteran's medical history. Therefore, the November 2011 VA medical examination reports have probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

After the AMC recertified the appeal to the Board, in a January 2013 Remand, the Board noted that the AMC had not adjudicated the Veteran's claims based on the entire record of evidence prior to recertification. In its September 2012 Supplemental Statement of the Case (SSOC), the AMC wrote that it had considered the Veteran's recent VA treatment records dated through December 2011. Yet, just prior to the issuance of the September 2012 SSOC, VA added additional VA treatment records, many dated after December 2011, to the record of evidence through Virtual VA's paperless claims processing system. As the AMC did not consider these records before recertifying the appeal to the Board, in January 2013, the Board remanded the claims again for AMC to review said evidence. Having done so, the AMC again certified the claims again to the Board. 

The AMC fulfilled its duty to assist the Veteran by providing proper VCAA notice, procuring the VA treatment records, providing the Veteran with factually informed and medically supported VA medical examinations, and adjudicating the claims on the basis of all evidence of record. Therefore, the Board finds that the AMC complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Regarding the April 2011 Travel Board hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Travel Board hearing, the undersigned Veterans Law Judge specifically noted the issues on appeal. During the hearing, both the Veterans Law Judge and the Veteran's representative asked questions regarding pertinent evidence showing wrist and skin disorder symptomatology not currently associated with the claims folder. Partially as a result of this questioning, in the October 2011 Remand, the Veterans Law Judge determined that a VA medical opinion was necessary to assist in determining the etiology of the Veteran's claimed wrist and skin disorders. The Board subsequently remanded the claim. In this case, the Veterans Law Judge substantially complied with the requirements of Bryant.

The Veteran has been given ample opportunity to present evidence and argument in support of his claims. The Veteran has not provided VA with sufficient information regarding any additional evidence or authorization and consent forms that would allow for the procurement of any additional evidence not already on file. Therefore, pursuant to 38 C.F.R. § 3.655 (2012), all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103. 

Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§ 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).



In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 
38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d. 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Id. at 1338-40. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran is claiming service connection for arthritis of the wrist, the provisions of subsection 3.303(b) for chronic disabilities apply for that claim, and the Veteran's claims for service connection for an arthritic wrist disorder may be supported by evidence of a continuity of symptomatology after service. Service connection may also be granted for the listed chronic diseases, to include arthritis, when they are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Of note, the Veteran's claimed skin disorder is not one of the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Therefore, the provisions noted for listed chronic diseases do not apply.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.




Service Connection for a Bilateral Wrist Disorder

The Board finds that the preponderance of the evidence weighs against a grant of service connection for a bilateral wrist disorder. 

Reviewing the service treatment records, in an August 1975 service entrance medical examination report, a service examiner noted that the Veteran's upper extremities were normal. The service treatment records contain no notation indicating treatment or diagnosis for a wrist disorder. In the Veteran's service discharge medical examination report, a service examiner noted that the Veteran's upper extremities were normal.

Reviewing the post-service evidence of record, in a February 2006 VA emergency department record, the Veteran stated he had blacked out the previous afternoon and thought that he had fractured his lower left arm. The Veteran stated that he did not know how the injury had happened as he did not remember experiencing any trauma. In other VA treatment records, written the same day, the Veteran reported experiencing left wrist pain and swelling. Upon X-ray examination, the VA examiner noted finding no wrist fracture. The VA examiner provided the Veteran with a left wrist splint. The impression was soft-tissue swelling, rule-out fracture in the left forearm.

In a December 2007 VA psychiatric examination report, the Veteran reported experiencing worsening physical health, stating that he had pain in his joints and thought that he might have carpal tunnel syndrome.

In a February 2008 VA treatment record, the Veteran reported experiencing pain in his wrist. The VA examiner diagnosed wrist pain.

In an April 2008 Travel Board hearing, provided during the adjudication of an unrelated claims, the Veteran alleged that the April 1978 pre-service discharge  examiner essentially rushed through the examination. The Veteran indicated that the entire examination "took them three to four minutes to do everything." The Veteran reported that the examiners "didn't want to hear nothing," because "they were putting me out" of service without benefits six months before his regular date of discharge. 

In an October 2008 VA treatment record, the Veteran reported having experienced joint pains over the previous 10 years, with worse symptoms in the mornings and during weather changes. Upon musculoskeletal examination, the VA examiner noted no muscle weakness, stiffness, or joint pains. The VA examiner diagnosed joint pains and questionable rheumatoid arthritis.

In a March 2009 VA treatment record, the Veteran reported experiencing aching, sharp, throbbing, and shooting pain in the bilateral wrists. The Veteran stated that the onset of this pain occurred more than one year prior to treatment.

In an April 2009 VA treatment record, the Veteran reported experiencing severe pain in his wrists. In an additional VA treatment record, written the same day, the Veteran reported experiencing tingling and numbness in his hands. The Veteran stated that he felt like he was "losing power in his hands." 

During an April 2009 VA nerve conduction study, the Veteran reported experiencing bilateral hand pain (measuring nine out of 10), weakness (dropping items, unable to perform work duties with hands), numbness at the folds of his bilateral wrist, and a "pins and needles" sensation. The Veteran indicated that the pain radiated proximally to the shoulders. The Veteran denied experiencing any recent trauma, new activities or hobbies associated with use of the wrists, backward bending dysfunction, saddle anesthesia, confusion, or loss of balance. After examination, the VA examiner noted that the Veteran displayed physical symptoms consistent with carpal tunnel syndrome, but a nerve conduction study was completely normal. 

In a May 2009 VA rheumatology consultation report, the Veteran reported experiencing worsening pain in his wrists for greater than 20 years. The Veteran indicated that he worked as a truck driver, and experienced weakness in knees and wrists. The Veteran stated that he had experienced what he believed to be symptoms of carpal tunnel syndrome, but that a recent nerve conduction study was not consistent with that diagnosis. The Veteran stated that he had been using wrist splints. After an examination, the VA examiner reported that the Veteran's wrist pain was likely secondary to carpal tunnel syndrome. In an addendum, a VA examiner indicated that there was no sign of inflammatory arthritis.

In a February 2010 VA bilateral wrist X-ray report, the VA examiner noted a deformity of the mid-right radius, presumably from remote trauma, and requested that it be correlated clinically. The VA examiner indicated that, otherwise, there was no acute bony, joint or soft tissue abnormality bilaterally.

In a May 2010 VA mental health note, the Veteran reported experiencing tingling, numbness, and weakness in his hands. The Veteran stated that he drove a truck and felt that it was affecting his job. The Veteran stated that the VA examiners who had seen him had done nothing to correct his wrist symptomatology. 

In a March 2011 VA mental health note, the Veteran reported "doing well as far as his mood symptoms, but still very angry and frustrated about medical problems, tingling and numbness in hands."

At the April 2011 Travel Board hearing, the Veteran alleged that he developed arthritis in the joints due to exposure to cold weather while serving in Korea in 1977. The Veteran indicated that a service examiner told him that he had arthritis during service. When asked when he was first treated for arthritis of the joints, the Veteran stated that he was operated upon without his consent while serving in Seoul. The Veteran stated that he sought records of this operation, but learned that those records had been burned when he requested them from "Missouri." The Veteran stated that he was told by a service examiner at Fort Hood, Texas, that he had arthritis. The Veteran stated that he did not seek treatment for arthritis until 2000.

In an August 2011 VA treatment record, the Veteran reported experiencing chronic bilateral wrist pain.

In a June 2011 VA treatment record, the VA examiner noted a small soft and movable cyst at the lateral side of the Veteran's left wrist.

In an August 2011 orthopedic surgery consultation report, the Veteran reported experiencing a two-month history of left wrist pain and swelling. The Veteran indicated that he had a history of chronic wrist pain due to arthritis. After an examination, the VA examiner diagnosed a left volar radial ganglion cyst.

In a November 2011 VA medical examination report, the reported that he last worked in February 2011 as a truck driver. The Veteran indicated that he was discharged from his last job for cause following involvement in two motor vehicle collisions. The Veteran indicated that he attributed these incidents to bilateral hand grip weakness. The Veteran reported experiencing spontaneous onset of chronic, intermittent, progressively worsening mechanical wrist pain in 2004. The Veteran denied experiencing any acute injuries. The Veteran attributed his wrist pain to his experiences participating in patrols in the mountains of South Korea during the winter of 1976. The Veteran denied experiencing any acute injuries or seeking medical treatment for either wrist pain or cold exposure during service. The Veteran stated that his wrist pain had been treated conservatively by the use of occupational hand therapy and the issuance of bilateral dorsal removable wrist splints. The Veteran denied undergoing any hospitalization or invasive treatment. The Veteran reported being scheduled to have a left wrist radiovolar aspect ganglion cyst excised earlier that year at the Waco VA Medical Center (VAMC), but stated that he was sent home on the day of scheduled outpatient surgery when he could not find a driver to drive him home following the procedure. The Veteran stated that he experienced daily severe mechanical wrist pain. He indicated that he experienced bilateral wrist effusion three to four times per month that lasted one to two days.

Upon examination, the VA examiner noted a left wrist radiovolar aspect ganglion cyst, tender to palpation. The VA examiner reported that, other than the cyst, clinical and radiographic examinations were within normal limits for the Veteran's age. After an interview with the Veteran, a review of the claims file, and the examination, the VA examiner found that the Veteran's left wrist disorder, specifically the ganglion cyst, was less likely than not incurred in service or caused by an in-service injury, event, or illness. The VA examiner noted that the April 1978 separation medical evaluation report indicated that the Veteran's upper extremities were normal at separation. The VA examiner wrote that it was most likely that the Veteran's current left wrist disorder was related to chronic degenerative changes associated with aging. The VA examiner also noted that the Veteran's current right wrist clinical and radiographic examinations were within normal limits for his age.

In a November 2011 VA treatment record, the Veteran reported having a cyst on the left wrist that required surgery. After examination, the VA examiner diagnosed a left wrist ganglion.

In a January 2012 VA treatment record, the Veteran reported experiencing a volar mass at left wrist over the previous five months. The Veteran indicated that the mass was getting larger and more painful. The VA examiner diagnosed a volar ganglion of wrist.

In an April 2012 plastic surgery attending note, the Veteran reported having a left wrist ganglion cyst and numbness, tingling, and pain in the right wrist upon use. The Veteran stated that he had to wake up at night to shake his right hand. Upon examination, the VA examiner noted a negative Tinel's test, indicating no evidence of carpal tunnel syndrome, but indicated that the wrist was tender.

In a June 2012 VA treatment record, the Veteran reported experiencing right hand pain, numbness, and tingling. The Veteran reported experiencing onset of the pain about three years prior to examination. After testing, the VA examiner noted that a nerve conduction study was completely normal.

The preponderance of evidence weighs against the Veteran's claim for service connection for a bilateral wrist disorder. Firstly, there is no indication apart from his contention that the Veteran experienced chronic wrist disorder symptomatology during service - apart from no evidence that he was then diagnosed with the disorder. The service treatment records contain no notation indicating treatment or diagnosis for wrist disorder symptomatology. In the April 1978 service discharge examination report, a service examiner indicated that the Veteran's upper extremities were normal.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Reviewing the lay statements of record, at the April 2011 Travel Board hearing, the Veteran testified that he was told that he experienced arthritis of the joints, to include the wrists, during service. However, service treatment records contain no notation indicating diagnosis of arthritis of the wrists. In fact, the post-service record of evidence, to include X-ray studies of the wrist, contains no notation indicating a medical diagnosis of arthritis of the wrists. 

At the April 2011 Travel Board hearing, when asked when he was first treated for arthritis of his joints, to include the bilateral shoulders, bilateral elbows, low back, bilateral hips, and bilateral wrists, the Veteran stated that he was operated upon without his consent while in Seoul. The service treatment records contain no notation indicating that the Veteran underwent an in-service operation of the wrists and the post-service medical records contain no notation indicating the detection of residuals of such an operation, such as scarring. 

The record of evidence also contains no other statement or notation supporting the Veteran's allegation that he was forced to undergo an in-service operation for arthritis during service. There is no other evidence suggesting that the Veteran's service treatment records are incomplete - the record contains many documents related to a claim for service connection for residuals of an upper left quadrant operation. In support of this claim, finally denied by the Board in a May 2009 decision, the Veteran submitted various statements in which he claimed that he underwent an operation in Seoul on his upper left quadrant. 

In lay statements made in support of this claim, the Veteran suggested that the April 1978 service examiner did not do a thorough examination in an effort to speed the Veteran's discharge from service. The Board finds that the Veteran's statements, indicating that the April 1978 service discharge examination was inadequate, lack competence - the Veteran is not medically qualified to render an opinion as to the adequacy of a medical examination. His allegation is not sufficient to overcome the presumption of regularity applying to government officials, such as service. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992). The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley, 2 Vet. App. at 308-09 (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)). 

The record indicates that the April 1978 service discharge medical examination report was written by a medical doctor who was fully qualified to perform such examinations. The April 1978 service discharge medical examination report contains no indication that the service examiner performed an improper examination. Moreover, although the Veteran has suggested that the April 1978 service examiner rushed the examination, the Veteran did not specifically indicate that the service examiner, intentionally or otherwise, failed to note a then-existing wrist injury. Therefore, the Veteran's vague allegations, suggesting that his April 1978 service discharge examination was inadequate, are both vague and so inconsistent with the evidence of record as to lack credibility. See Madden, 125 F.3d at 1481; Ashley, 2 Vet. App. at 308-09. 

Finally, in a May 2009 VA treatment record, specifically a rheumatology consultation report, the Veteran reported experiencing worsening pain in his wrists for greater than 20 years, even though he had been out of service for over 30 years at that time. Moreover, in the November 2011 VA medical examination report, the Veteran reportedly indicated that he experienced onset of wrist disorder symptomatology in 2004, more than 25 years after his discharge from service. 

Therefore, the Veteran's statements, suggesting arthritis symptomatology onset during service, are inconsistent with the other evidence of record and lack credibility. See Caluza, 7 Vet. App. at 511-12. For the reasons stated above, the weight of the evidence weighs against a finding of chronic wrist disorder symptomatology during service.

The record also weighs against a finding of continuous bilateral wrist disorder symptomatology since the Veteran's March 1978 discharge from service. The first treatment record indicating any treatment for a disorder of either wrist is a VA treatment record dating from February 2006, over 25 years after the Veteran's discharge from service. 

The Veteran originally filed a claim for service connection for a specific wrist disorder, namely bilateral wrist arthritis. At the April 2011 Travel Board hearing, he stated that he was told by a service examiner that he had arthritis during service. However, the Veteran has stated multiple times throughout the record that he first experienced wrist disorder symptomatology after service. In the February 2006 VA treatment record, the Veteran reported experiencing sudden onset of pain in his left lower arm the previous day. In the November 2011 VA medical examination report, the Veteran reported experiencing onset of wrist pain in 2004. In a June 2012 VA treatment record, the Veteran reported experiencing right hand pain, numbness, and tingling for the previous three years. Therefore, the Board finds that the weight of the evidence, both lay and medical, weighs against a finding of continuous wrist disorder symptomatology since discharge from service. 

The Board also finds that Veteran did not experience arthritis of either wrist, manifested to a compensable degree with one year of separation from service. The evidence of record does not indicate that the Veteran experienced any wrist disorder symptomatology within one year of his March 1973 discharge. Moreover, the record does not contain any diagnosis of wrist arthritis. 

As noted above, in the November 2011 VA medical examination report, the Veteran reported experiencing spontaneous onset of chronic, intermittent, progressively worsening mechanical wrist pain in 2004. The Veteran denied experiencing any acute injuries. The Veteran denied experiencing any acute injuries or seeking medical treatment for either wrist pain or cold exposure during service. 

Upon examination, the VA examiner noted a left wrist radiovolar aspect ganglion cyst, tender to palpation. The VA examiner noted that, other than the cyst, the clinical and radiographic examination was within normal limits for the Veteran's age. 

After an interview with the Veteran, a review of the claims file, and the examination, the VA examiner found that the Veteran's left wrist disorder, specifically the ganglion cyst, was less likely than not incurred in service or caused an in-service injury, event, or illness. The VA examiner noted that an examination, to include perusal of an X-ray, indicated that the Veteran's right wrist was essentially normal for his age. As for the diagnosed ganglion cyst, the VA examiner found that it was less likely than not related to service. The VA examiner noted that the April 1978 separation medical evaluation indicated that the Veteran's upper extremities were normal at separation. As the Veteran indicated to him that he did not experience wrist disorder symptomatology until decades after service, the VA examiner wrote that it was most likely that the Veteran's current left wrist disorder was related to chronic degenerative changes associated with aging. As the VA examiner interviewed the Veteran, provided a physical examination, reviewed the evidence, and wrote an opinion based on all evidence of record, the Board finds that the November 2011 VA examiner's opinion has great probative value in this matter. See Prejean, 13 Vet. App. at 448.

The VA treatment records dated subsequent to the November 2011 VA medical examination report indicate treatment for the left wrist ganglion cyst and seeming right wrist disorder symptomatology, specifically pain, tingling, and numbness. Yet this evidence contains no notation suggesting a possible nexus between these disorders and service. In fact, in a June 2012 VA treatment record, the Veteran reported first experiencing onset of the right wrist disorder symptoms in 2009, over three decades after his discharge from service. 

The Board notes that the Veteran has contended that he has a wrist disorder which is related to cold exposure during service. Yet, for the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a bilateral wrist disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran essentially contends that he developed a skin disorder during service. After a review of the evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against a grant of service connection for a bilateral wrist disorder.

Reviewing the service treatment records, in an August 1975 service entrance medical examination report, a service examiner noted that the Veteran's skin was normal.

In an April 1978 report of his medical history, provided at the time of his discharge examination, the Veteran specifically denied experiencing any skin diseases. 

In an April 1978 service discharge medical examination report, a service examiner noted that the Veteran's skin was abnormal and stated that the Veteran had pseudofolliculitis barbae.

Reviewing the post-service evidence, in an April 2004 VA treatment record, a VA examiner noted that a skin examination found "no problems." 

In a May 2004 VA treatment record, the Veteran reported experiencing scaly red areas on the nasolabial folds and on his scalp. Upon examination, the VA examiner noted erythematous hypopigmented scaly plaques at the bilateral nasolabial folds and erythematous scaly plaques of the scalp. The VA examiner assessed seborrhoeic dermatitis. 

In an October 2004 VA treatment record, a VA examiner diagnosed the Veteran as having questionable rosacea.

In a January 2005 VA treatment record, the Veteran stated that was allergic to chemicals from cleaning supplies and would be unable to work in housekeeping. 

In a January 2005 VA compensated work training note, the Veteran reported that his physical limitations included allergies to chemicals contained in cleaning supplies. The VA examiner noted that the Veteran "presented with facial rashes around his nose from inhaling household cleaning supplies."

In an April 2005 compensated work training note, when asked to list his work limitations, the Veteran stated that was allergic to chemicals, but stated that he could "wear a mask and be fine." 

In a September 2007 VA treatment record, the Veteran reported requiring treatment for seborrhea. The Veteran stated that he had run out of nizoral, and that he was experiencing flaring on his scalp and face. The Veteran also indicated that he had a lesion on his right shin that bled and would not heal. Upon examination, the VA examiner noted erythema with scaling "s/c seborrhea" of the scalp, eyebrows, and paranasal area, and a 1.2 centimeter firm hyperpigmented papule consistent with "DFB." The VA examiner reported having a skin biopsy performed on the right shin. After a study of the biopsy, the diagnosis was a hemangioma.  

In a February 2008 VA treatment record, a VA examiner noted that the Veteran had been prescribed skin cream and shampoo for a fungal infection. 

In a September 2008 VA treatment record, a VA examiner noted that the Veteran had no rashes or open wounds on the skin. 

In an October 2008 VA treatment record, a VA examiner noted finding no rashes, sores, or moles upon examination. 

In a February 2010 VA treatment record, the Veteran reported experiencing a recurrent skin condition on the right cheek. After examination, the VA examiner diagnosed scaly changes and dermatitis. 

In an April 2011 VA dermatology consultation report, the Veteran reported being treated for seborrheic dermatitis. The Veteran indicated that he had experienced "itching" on face and scalp for several years. The Veteran stated that he had also experienced occasional redness between his eyebrows and around the nasal creases. He reported using nizoral shampoo on his scalp and letting it "run down" his face. The Veteran stated that he also had some itching on his upper back and lateral arms. He indicated that he had a bump on the right shin that was itchy in the past. The VA examiner noted that a 2007 biopsy indicated that it was consistent with dermatofibroma. The Veteran denied any new growth of the lesion or changes, and stated that it no longer itched or bled. After an examination, the VA examiner diagnosed seborrheic dermatitis (flaring) on the chin and central, seborrheic areas of face more severe than those of the scalp. The VA examiner also diagnosed keratosis pilaris of the lateral arms and upper outer back, and mild xerosis on the trunk and lower extremities.

In May 2010 VA treatment records, the Veteran reported developing a rash on his back and stomach after working in his yard the previous day. Upon examination, the VA examiner noted scattered raised red papules on the Veteran's back and stomach. The VA examiner's impression was contact dermatitis. 

In a March 2011 VA treatment record, the Veteran reported experiencing chronic itching symptomatology on his face. The VA examiner diagnosed sebaceous dermatitis. 

At the April 2011 Travel Board hearing, the Veteran alleged that he was diagnosed with a skin disorder during service. The Veteran stated that the service examiners treated the disorder by giving him a cream and a shampoo to use. The Veteran stated that the cream initially relieved his symptoms but that the disorder had not been eliminated.  The Veteran alleged that he contacted the skin disorder from having to lie in the weeds when his squad was allegedly ambushed by North Korean forces during his service in Korea. 

The Veteran alleged that the ambush should have been in his records, but that the commanders liked to keep incidents that happened in Korea secret. The Veteran indicated that he first sought treatment for his skin after his discharge about a year to a year and a half after service. The Veteran stated that a VA examiner, Dr. F., verbally told him that his skin disorder was related to service, in 2000. The Veteran indicated that Dr. Flood was no longer employed at VA. 

In a June 2011 VA dermatology record, the Veteran reported that his skin disorders were a "little better" since the previous examination. Upon examination, the VA examiner found no scaling on the scalp, cheeks and chin with annular thin plaques with fine white scale, and nasolabial folds with erythematous scaly plaques. The VA examiner's diagnosis was "seborrheic dermatitis: improved, petaloid variant on the face."

In a June 2011 VA treatment record, a VA examiner noted that the Veteran's skin was warm, dry, and of normal color. The VA examiner indicated that there were no visible skin problems at this time.

In an August 2011 VA dermatology consultation record, a VA examiner diagnosed the Veteran as having sebaceous dermatitis. 

In a November 2011 VA medical examination report, a VA examiner noted providing a full skin examination. Having done so, the VA examiner noted that the Veteran had a moderate amount of greasy yellow flakes on his scalp with moderate amount greasy yellow flakes. On the Veteran's face, the VA examiner reported finding a few excoriated pink papules in the chin area, and thin pink plaques with slightly scaly elevated serpiginous borders (some of which were circular and others which were annular). On the Veteran's upper outer back and lateral arms, the VA examiner found some follicular-based hyperkeratotic papules. On the Veteran's chest, abdomen, and back, the VA examiner noted generalized xerosis. On the Veteran's right shin, the VA examiner found a firm exophytic nodule with surrounding scar and hyperpigmentation, which was non-tender, and did not exhibit crusting or bleeding. 

On the Veteran's feet, the Veteran found mild xerosis. The VA examiner diagnosed seborrhea. After an examination and a review of the claims file, the VA examiner found that it was less likely than not that the Veteran had any skin disorder that was caused or aggravated by service. In explaining this finding, the VA examiner wrote that the service treatment records indicated that the Veteran had pseudofolliculitis barbae that existed prior to service. However, the pseudofolliculitis barbae was no longer present. Regarding the Veteran's current seborrhea disorder, the VA examiner noted that VA records indicated that the Veteran was diagnosed with this disorder in 2004, as well as keratosis pilaris, xerosis, and dermatofibroma. The VA examiner found that these disorders developed after the Veteran's separation from service.

In a November 2011 VA treatment record, the Veteran reported having itchy rashes on both the arms for the past few weeks. Upon examination, the VA examiner noted a circular rash on the left wrist and right forearm. The VA examiner diagnosed fungal dermatitis and prescribed a lotion. 

In a February 2012 VA treatment record, a VA examiner noted extensive circular patches on the Veteran's groin, back, and arms. The VA examiner diagnosed ringworm.

In an April 2012 VA dermatology clinic report, the Veteran indicated that his seborrheic dermatitis had been relatively well-controlled. The Veteran expressed concern regarding a new and itchy eruption on his arms and groin which had been present for several months. After an examination, the VA examiner diagnosed dermatitis NOS. 

Having reviewed the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a skin disorder.

As an initial matter, the Veteran's allegation of in-service incurrence during what he further asserts are combat operations is wholly incredible. The Veteran did not serve in combat, nor are his allegations that military service commanders, in peacetime, would agree to keep such operations secret is also patently incredible. 

The Veteran's service treatment records contain a single notation indicating the presence of a skin disorder. Specifically in the April 1978 service discharge medical examination report, a service examiner noted that the Veteran's skin was abnormal and stated that the Veteran had pseudofolliculitis barbae. Yet, the record contains no subsequent notation indicating treatment or diagnosis for pseudofolliculitis barbae. The record indicates that the Veteran has undergone extensive treatment for a different skin disorder, specifically seborrheic dermatitis, since 2004. 

In the November 2011 VA medical examination report, a VA examiner noted providing a full skin examination. Having done so, the VA examiner diagnosed seborrhea. After an examination and a review of the claims file, the VA examiner found that it was less likely than not that the Veteran had any skin disorder that was caused or aggravated by service. 

In explaining this finding, the VA examiner wrote that the service treatment records indicated that the Veteran had pseudofolliculitis barbae that existed prior to service, but the record indicated that the pseudofolliculitis barbae was no longer present. Regarding the Veteran's current seborrhea disorder, the VA examiner noted that VA records indicated that the Veteran was diagnosed with this disorder in 2004, as well as keratosis pilaris, xerosis, and dermatofibroma. The VA examiner found that these disorders developed after the Veteran's separation from service. As the VA examiner interviewed the Veteran, provided a physical examination, reviewed the evidence, and wrote an opinion based on all evidence of record, the Board finds that it has probative value in this matter. See Prejean, 13 Vet. App. at 448.

As noted above, the Veteran was diagnosed as having psuedofolliculitis barbae during service. Yet, the record contains no notations indicating post-service treatment or diagnosis for that disorder. In fact, the post-service treatment records contain no notation indicating any treatment for a skin disorder until 2004, over 25 years after the Veteran's discharge from service. In his lay statements, the Veteran indicated that he was treated for a skin disorder during service and sought treatment for it at the VAMC within a year and a half of his discharge from service. As these statements are inconsistent with the treatment records included in the claims file, the Board finds that they lack credibility. See Caluza, at 511-12. The Veteran also indicated that Dr. Flood, a VA examiner who was no longer with VA, verbally told him that in 2000 that his skin disorder was related to service. The Board notes that the record contains no indication that the Veteran was receiving treatment for a skin disorder in 2000. Yet, even if the Board were to assume that the Veteran's account of the VA examiner's statement is credible, the finds that the Dr. Flood's opinion, which was not based on any stated clinical basis, has less probative value than that of the November 2011 VA examiner, which was based on a noted review of all evidence with references thereto. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a skin disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a bilateral wrist disorder is denied. 

Service connection for a skin disorder is denied. 



REMAND

In October 2011, the Board instructed the AMC to afford the Veteran a VA eye examination, requesting that the examiner offer an opinion as to whether any diagnosed visual loss was related to or aggravated by the Veteran's service. Although the Veteran underwent a vision examination in April 2011, and was diagnosed as having macular degeneration, the examiner did report whether the disorder manifested during service, or preexisted service and increased in severity during service. Moreover, the VA examiner did not address whether the Veteran's defective vision, noted on his August 1975 service enlistment examination, was aggravated during service. 

In January 2013, the Board specifically requested that the VA examiner opine as to whether the Veteran's preexisting vision loss, noted at service entrance, whether due to macular degeneration or another eye disorder, was aggravated during service. 

In February 2013 a VA clinician noted that the April 2011 VA examiner had retired and therefore was unable to provide the opinion requested by the Board. The April 2011 VA clinician that there was little evidence that the Veteran had macular degeneration of the eye and noted that the although the Veteran had been diagnosed on at least six other occasions, the April 2011 VA examiner was the only medical professional to diagnose macular degeneration. The VA clinician further noted that, even if the Veteran did have macular degeneration, macular degeneration was an age-related genetic disorder that could not have been caused by or aggravated by his time in the service. 

In the February 2013 VA opinion, the VA clinician indicated that the Veteran probably did not have macular degeneration and, if he did, it was neither caused nor aggravated by service. Yet, in the January 2013 remand, the Board requested that the VA examiner opine as to whether the Veteran's preexisting vision loss, noted at service entrance, was aggravated during service. As the VA examiner did not answer this question, the Board finds that the February 2013 VA opinion is inadequate. As the April 2011 VA examiner has retired, the Board finds that another VA eye examination should be provided. 

As the claim for entitlement to a TDIU is inextricably intertwined with the issue of service connection for bilateral vision loss, that issue should be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination to determine the nature and etiology of any eye disorder. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

b. The examination reports must reflect review of pertinent material in the claims folder. Focusing on the Veteran's August 1975 enlistment examination showing defective vision and the April 1978 separation examination, the VA examiner must opine as to whether the Veteran's preexisting vision loss was aggravated during service?

c. The examiner must independently review the record for pertinent evidence, but their attention is called to the following: the August 1975 enlistment examination showing that the Veteran had defective vision; the April 1978 separation examination; the report of a January 2009 private eye examination; September 2004 and February 2008 VA treatment notes discussing visual defects; the April 2011 hearing testimony reflecting the Veteran's contention that he experiences visual defect due to in-service exposure to tear gas that made him scratch his eyes; the April 2011 VA medical examination report; the July 2012 VA treatment record, diagnosing glaucomas versus ocular hypertension, and refractive error; and the February 2013 VA medical opinion.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.

e. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

f. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

2. After the above has been completed, review the claims file and ensure that all of the development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinion requested, it must be returned to the examiner or clinician for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of service connection for bilateral vision loss and entitlement to a TDIU. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


